IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE            FILED
                        APRIL SESSION, 1997          June 26, 1997

                                                 Cecil W. Crowson
PHILIP KEVIN COOK,          )                  Appellate Court Clerk
                                C.C.A. NO. 01C01-9604-CR-00146
                            )
      Appe llant,           )
                            )
                            )   DAVIDSON COUNTY
VS.                         )
                            )   HON. J. RANDALL WYATT, JR.
STATE OF TENNESSEE,         )   JUDGE
                            )
      Appellee.             )   (Post-Conviction)


                ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF DAVIDSON COUNTY


FOR THE APPELLANT:              FOR THE APPELLEE:

PHILIP KEVIN COOK, Pro Se       JOHN KNOX WALKUP
Specia l Needs Facility         Attorney General and Reporter
7575 Cockrill Bend Road
Nashville, TN 37209-1057        PETER COUGHLAN
                                Assistant Attorney General
                                450 James Robertson Parkway
                                Nashville, TN 37243

                                VICTOR S. JOHNSON
                                District Attorney General

                                KATRIN N. MILLER
                                Assistant District Attorney General
                                Washington Square, Suite 500
                                222 Se cond A venue N orth
                                Nashville, TN 37201-1649



OPINION FILED ________________________

AFFIRMED

DAVID H. WELLES, JUDGE
                                           OPINION

           This is an appeal as of right pursuant to Rule 3 of the Tennessee Rules of

Appe llate Procedure. On October 9, 1995, the Defendant filed what a ppears to

be his third petition for post-conviction relief. The trial court summarily dismissed

the petition without appoin ting coun sel or con ducting a n eviden tiary hearin g. It

is from the order of dismissal that the Defendant appeals.                                We affirm the

judgm ent of the tria l court.



           In 1983, the Defendant was convicted of two cou nts of armed robbery and

two counts of being an habitual criminal. He was senten ced to two con secutive

life sentences. His convictions and sentences were ultimately affirmed by our

suprem e court. 1



           On October 24, 1985, the Defendant filed a post-conviction petition alleging

mental incompetence at the time of the commission of the crimes an d ineffective

assistance of counsel in pursuing the issue regarding his mental incompetence.

The trial court denied post-conviction relief and this court affirmed. 2



           The Defen dant later filed what ap pears to have be en his se cond p ost-

conviction petition on Ju ne 2, 1 989. In that pe tition, the Defe ndan t prima rily

challenged the validity of the underlying convictions which supported his habitual




1
    State v. Cook, 696 S.W .2d 6 (T enn. 198 5).

2
Philip Kevin C ook v. S tate, C.C.A. N o. 86-95 -III, Davidso n Cou nty (Tenn . Crim. A pp., Nas hville,
May 29, 1987).

                                                     -2-
criminal sentences. The trial court den ied post-conviction relief and this court

affirmed. 3



        The Defendant filed the petition in the case sub judice on October 9, 1995.

The primary a llegations raised in th e instant p etition are th at the prior p ost-

conviction petition s were errone ously dismissed and that the Defendant received

ineffective assistance of counsel during the prior post-conviction proceedings.

W e point out, a s noted by the trial judge, that Tennessee courts have long

adhered to the rule th at a claim of ineffective assistance of counsel in a previous

post-conviction proce eding is not co gniza ble as a basis for relief in a subsequent

post-conviction action. Hous e v. State, 911 S.W.2d 705, 712 (Tenn . 1995), cert.

denied, __ U.S. __, 11 6 S.Ct. 1685 , 134 L.Ed.2d 787 (1996 ).



        In the Defendant’s second post-conviction petition, he attempted to attack

collate rally convictions entere d in another state . This court uphe ld the trial c ourt’s

denial of relief. In the Defendant’s third post-conviction petition, he alleges that

at the hearing on his second post-conviction pe tition, the trial court should have

taken judicial notice of his mental incapacity because his counsel at his second

post-conviction proce eding was ine ffective in bringin g this to the trial c ourt’s

attention.



        The Defendant’s mental competency at the time of his second post-

conviction proceeding was not raised in the trial court at that time or on appeal

from the denial of post-conviction relief. This issue is presumed to be waived.



3
 Philip Kevin C ook v. S tate, C.C.A. N o. 01C0 1-9208 -CR-0 0247, D avidson Coun ty (Tenn. C rim.
App., Nashville, Feb. 9, 1993).

                                                   -3-
Tenn. C ode Ann . § 40-30-206 (g). “Waiver” is to be determined by an objective

standard unde r which a petitio ner is b ound by the a ction o r inactio n of his

attorney. House, 911 S.W .2d at 712 . There is no right to effective assistance of

counsel in post-co nviction pro ceedin gs, and therefore, an a llegation of ineffective

assistance of prior post-conviction counsel does not preclude application of the

defens e of waive r. Id. at 714.



         As our supreme court stated long ago, “[t]here must be a finality to a ll

litigation, criminal as well as civil.” Arthur v. S tate, 483 S.W.2d 95, 97 (Tenn.

1972).     We do not believe tha t the allegations con tained in this petition are

sufficient to rebut the presumption of waiver or to entitle the Defendant to an

evidentiary hearing concerning whether the trial judge should have taken judicial

notice of the Defe ndan t’s alleged mental condition at the time of the hearing on

his second post-conviction petition.



         For the reasons stated herein, we cannot conclude that the trial judge erred

in dism issing the po st-con viction p etition. T he jud gme nt of the trial cou rt is

affirmed.



                                   ____________________________________
                                   DAVID H. WELLES, JUDGE




                                          -4-
CONCUR:



___________________________________
GARY R. WADE, JUDGE


___________________________________
J. CURWOOD WITT, JR., JUDGE




                              -5-